DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/27/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 01/27/2022 is accepted and entered. Claims 1, 2, 6, 12-15, and 17 are currently pending.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Smith/Hilfenhaus is now cited to disclose the limitations of Claim 1, as Smith recites a homogenous fiber formed by electrospinning.
Additionally, Applicant argues that one of ordinary skill in the art would recognize that the solution is instantaneously spun into nanofibers and as such the homogenous nature of the mixture would be retained in the distribution of the fiber. However, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein each of the electrospun fibers has a homogenous distribution of the water-soluble polymer, the water-insoluble polymer, Claims 2, 6, 12-15, and 17 are also rejected based on their dependency on Claim 1.
The examiner notes that the limitation “a single homogenous mixture” does comply with the written description and new matter requirement. Although the term homogenous mixture is not present within the specification, a solution is by definition a homogenous mixture. Since the specification refers to electrospinning a solution formed by the three substances, this specific portion of the claim is supported by the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 6753454) as evidenced by Quintana et al (US 2014/0080968) in view of Hilfenhaus et al (US 2004/0259445).
Regarding Claim 1, Smith teaches a cosmetic sheet (a bandage can be considered a cosmetic sheet, since the bandage forms a sheet and encouraging proper healing without excess or any scarring improves the cosmetic result) comprising:
a membrane capable of being attached to a user’s skin, the membrane being formed of a fiber web (Col. 5 lines 11-17; the fibrous matrix membrane can be applied to the skin as a wound dressing),
the fiber web being formed of accumulated electrospun fibers (Col. 5 lines 11-17; the fibrous web is made of electrospun fibers), each of the electrospun fibers being made of a single homogeneous mixture containing a water-soluble polymer (Col. 5 lines 11-47, Col. 10 lines 23-44; polyeythlene oxide and polyvinyl pyrrolidine are listed in the instant application as water-soluble polymers), a water-insoluble polymer (Col. 5 lines 11-47, Col. 10 lines 23-46; Quintana indicates in ¶ [0006] that polylactic acid is water-insoluble), and a functional material for skin care (Col. 5 lines 11-47, Col. 6 lines 39-55; a therapeutic performance enhancing compound can be added to the homogeneous solution that is electrospun to form the fibers, and these can be considered a functional material for skin care because they can help improve the healing of the wound and therefore the cosmetic result of the skin after healing),
the functional material being capable of releasing from the fiber by dissolution of the water-soluble polymer (Col. 5 lines 11-47, Col. 6 lines 39-55, Col. 9 lines 26-38, Col. 10 lines 23-46, Col. 15 lines 1-16),

Smith is silent whether the cosmetic sheet comprises a support formed of a mesh, the mesh being made of a woven silver yarn, and the membrane being laminated on the support.
Hilfenhaus teaches an antimicrobial wound dressing, thus being in the same field of endeavor of skin care treatment devices; additionally, antimicrobial wound dressings can improve wound healing and therefore improve the cosmetic outcome of a wound by reducing or eliminating scarring. The dressing of Hilfenhaus comprises a support (liquid-permeable layer 2, Fig. 2) and a membrane (liquid-absorbing layer 1, Fig. 2) laminated onto the support (2, Fig. 2; ¶ [0101]). The support (liquid-permeable layer 2, Fig. 2) is formed of a mesh (¶ [0029, 0055]) made of a woven silver yarn (¶ [0055, 0101]; the liquid-permeable layer can be made of a woven/knitted fabric and coated with silver, therefore can be considered a woven silver yarn). The mesh structure of the liquid-permeable support layer prevent fibers from the liquid-absorbing layer from being released into the wound or adhering to the wound which can cause patient discomfort or complicate wound healing (¶ [0084]), and the silver present in the mesh has an antimicrobial effect (¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Smith to be 
Regarding Claims 12 and 13, Smith/Hilfenhaus is silent whether the water-soluble polymer and the water-insoluble polymer are mixed at a weight ratio ranging from 3:7 to 9:1, specifically 7:3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Smith/Hilfenhaus to have the ratio of the water-soluble polymer and the water-insoluble polymer be from 3:7 to 9:1, specifically 7:3, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Smith/Hilfenhaus would not operate differently with the claimed polymer ratios and since different ratios of water-soluble and water-insoluble polymers would still produce an electrospun fiber membrane the device would function appropriately with the claimed polymer ratios. Further, applicant places no criticality on the range claimed, 
Regarding Claim 14, Smith further discloses the functional material is used in an amount of 0.1 to 500% based on a total weight of the water-insoluble polymer and the water-soluble polymer (Col. 10 lines 47-60).
Smith/Hilfenhaus does not explicitly disclose the functional material is used in an amount of 0.1% to 15% based on a total weight of the water-insoluble polymer and the water-soluble polymer.
It would have been obvious to modify the percentage of the functional material of Smith/Hilfenhaus from between 0.1% to 500% to between 0.1% to 15%  as applicant appears to have placed no criticality on the claimed range (see ¶ [0036] of the instant specification indicating the percentage “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 17, Smith/Hilfenhaus is silent whether the membrane has a thickness ranging from 5 to 10 μm and a basis weight ranging from 3 to 30 gsm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Smith/Hilfenhaus to have the membrane have a thickness ranging from 5 to 10 microns and a basis weight ranging from 3 to 30 gsm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device .
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 6753454) as evidenced by Quintana et al (US 2014/0080968) in view of Hilfenhaus et al (US 2004/0259445), further in view of Jeong et al (KR 2011/0080066) as evidenced by Fan et al (Vitamin C-reinforcing silk fibroin nanofibrous matrices for skin care application, 2012).
Regarding Claim 2, Smith/Hilfenhaus is silent whether the functional material includes: a dry storage material, and the dry storage material is any one selected from the group consisting of a vitamin, an enzyme, a protein, and a peptide-vitamin C derivative.
Jeong teaches a skin care sheet, thus being in the same field of endeavor of fibrous devices that deliver substances to the skin, which is made of a fiber web formed of accumulated electrospun fibers (pg. 3 lines 96-99) which are made of a mixture containing a water-soluble polymer, a water-insoluble polymer, and a functional material 
Therefore, it would have been obvious to substitute the functional material of Smith/Hilfenhaus for a dry storage material such as vitamin C, as taught by Jeong. This is a simple substitution of one active agent for another active agent, where both active agents (antimicrobials, antibiotics, pharmaceutical additives, etc. of Smith and vitamin C of Jeong) are known in the art to assist with wound healing (as motivated by Jeong and evidenced by Fan) and therefore can help improve the cosmetic outcome of a wound by reducing or eliminating scarring. 
Regarding Claim 15, Smith further discloses the functional material is used in an amount of 0.1 to 500% based on a total weight of the water-insoluble polymer and the water-soluble polymer (Col. 10 lines 47-60).
Smith/Hilfenhaus does not explicitly disclose the functional material is used in an amount of 0.1% to 10% based on a total weight of the water-insoluble polymer and the water-soluble polymer, and does not disclose the functional material is a vitamin.
It would have been obvious to modify the percentage of the functional material of Smith/Hilfenhaus from between 0.1% to 500% to between 0.1% to 10%  as applicant appears to have placed no criticality on the claimed range (see ¶ [0036] of the instant specification indicating the percentage “may” be within the claimed range) and since it 
Smith/Hilfenhaus is silent whether the functional material is a vitamin.
Jeong teaches a skin care sheet, thus being in the same field of endeavor of fibrous devices that deliver substances to the skin, which is made of a fiber web formed of accumulated electrospun fibers (pg. 3 lines 96-99) which are made of a mixture containing a water-soluble polymer, a water-insoluble polymer, and a functional material for skin care (pg. 3 lines 103-119, pg. 5 lines 189-195), where the functional material includes a dry storage material that is a vitamin (pg. 5 lines 189-195, pg. 9 lines 343-346 indicate the vitamin C is added as a powder and therefore is a dry storage material). Vitamin C is known in the art to be beneficial to the skin. Vitamin C is known to enhance the expression of collagens and promote wound healing (as evidenced by Fan, Introduction, second paragraph).
Therefore, it would have been obvious to substitute the functional material of Smith/Hilfenhaus for a dry storage material such as vitamin C, as taught by Jeong. This is a simple substitution of one active agent for another active agent, where both active agents (antimicrobials, antibiotics, pharmaceutical additives, etc. of Smith and vitamin C of Jeong) are known in the art to assist with wound healing (as motivated by Jeong and evidenced by Fan) and therefore can help improve the cosmetic outcome of a wound by reducing or eliminating scarring. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 6753454) as evidenced by Quintana et al (US 2014/0080968) in view of Hilfenhaus et al (US 2004/0259445), further in view of Pecorari (US 2015/0057617).
Regarding Claim 6, Smith/Hilfenhaus is silent regarding a release film attached to an exposed surface of the membrane to protect the membrane.
Pecorari teaches a wound dressing, thus being in the same field of endeavor of devices to improve the healing of wounds and improve the cosmetic result of healing by reducing or eliminating scarring, which has a protective film (161, Fig. 5) which protects the dressing during storage (¶ [0079]).
Therefore, it would have been obvious to modify the dressing of Smith/Hilfenhaus to include a release film attached to an exposed surface of the membrane to protect the membrane during storage (as motivated by Pecorari ¶ [0079]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feng et al., Acetic-acid-mediated miscibility toward electrospinning homogeneous composite nanofibers of GT/PCL: discloses homogeneous electrospun fibers
Teng et al, Collagen/hydroxyapatite composite nanofibers by electrospinning: discloses homogeneous electrospun fibers
Zhang et al, Electrospun core-shell structure nanofibers from homogeneous solution of poly(ethylene oxide)/chitosan: discloses homogeneous electrospun fibers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781